Citation Nr: 1726696	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  16-41 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected bilateral pes planus.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected arthritis of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee strain.

6.  Entitlement to initial compensable ratings for service-connected bilateral hallux valgus.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Here, the Veteran filed a formal claim for a TDIU in January 2014.  Although the claim was subsequently denied in a December 2014, the Veteran's attorney nevertheless argues that entitlement to a TDIU is still warranted as part of his claims for higher initial ratings.  See April 2017 Appellate Brief.  Therefore, the Board has jurisdiction over this issue as part and parcel of his claims for higher ratings and has listed such on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Service connection for psychiatric disability and the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final May 2011 rating decision denied the Veteran's claim for service connection for psychiatric disability, claimed as post traumatic stress disorder (PTSD) because the evidence failed to demonstrate a relationship between his diagnosed condition and his military service; although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added within one year of that decision.

2.  Additional evidence associated with the claims file since the May 2011 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for psychiatric disability, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2011 rating decision that denied service connection for psychiatric disability, claimed as PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2016).

2.  As evidence received since the May 2011 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for psychiatric disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for psychiatric disability, characterized in the rating action as PTSD, was denied in a May 2011 rating decision.  The RO determined that the evidence of record failed to demonstrate that the claimed disability was either incurred in or caused by his military service.  At the time of the May 2011 rating decision, the evidence of record included his December 2010 claim, service treatment records, VA treatment records dated from January 2010 to January 2011, and an April 2008 formal finding of a lack of information to corroborate the Veteran's alleged stressors.

The Veteran was notified of the decision and his appellate rights in May 2011.  However, he did not enter a notice of disagreement with that decision.  No further communication regarding his claim was received until August 2012, when VA received his petition to reopen.  Therefore, the May 2011 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim, no new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Furthermore, 38 C.F.R. § 3.156(c) is inapplicable, as the Veteran's service treatment records were of record when the May 2011 rating decision was issued.

Evidence added to the record since the July 2008 rating decision includes the Veteran's statements; the April 2017 appellate brief, including a medical article addressing the relationship between depression and drug dependence; and VA treatment records.  Furthermore, his attorney argued that he developed depression as secondary to his service-connected disabilities.  An August 2012 VA treatment record notes that the Veteran started drinking alcohol when he was in the military, and that he was demoted as a result.

The Board finds that such evidence is new because it was not before the RO at the time of the May 2011 rating decision.  Furthermore, this evidence is material because when considered with the previous evidence of record it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection; namely a psychiatric diagnosis and a possible relationship to his military service.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for psychiatric disability is reopened.


REMAND

Acquired Psychiatric Disorder

The Veteran contends that he developed an acquired psychiatric disorder as a result of his military service.  Review of his VA treatment records notes his reports of harassment at the hands of superiors and the use of alcohol.  His attorney argues that his use of alcohol and drugs was the result of his psychiatric symptomatology during service.  See April 2017 Appellate Brief.  Alternatively, the Veteran's attorney argues that his current acquired psychiatric disorder is secondary to his service-connected disabilities.  See id.

The Veteran's service treatment records document that in August 1981, the Veteran reported chest pain and being nervous.  In July 1982, he was seen for troubles with his job situation; a diagnosis was deferred, but the treatment provider noted obsessive compulsive traits.  Later in July 1982, the Veteran was evaluated for problems coping with his present job situation.  He was diagnosed with situational anxiety stress at work.  Notably, it appears the Veteran may have been referred to a mental health clinic.  Since records from these clinics are sometimes stored separately from the more general service treatment records, inquiries in this regard should be made.  Likewise, the evidence shows the Veteran had been reduced in rank during the course of his service.  His service personnel records should be sought to ascertain whether any behaviors at the time could show an early manifestation of current psychiatric disability.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The Board finds that, in light of the medical evidence of record, including his service treatment records and VA treatment records, as well as the article submitted by his attorney, the Veteran should be afforded a VA examination to address the nature and etiology of his psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

Claims for Higher Ratings

The record shows that the Veteran's most recent VA examination to assess the nature and severity of his bilateral pes planus and bilateral right knees was in June 2014.  The most recent VA examination to assess the nature and severity of his hallux vagus was in May 2013.  However, evidence associated with the record appears to indicate a possible worsening of those disabilities since that time.  For example, in October 2015, the Veteran reported his knee, leg, and foot pain as a nine out of ten.  A June 2016 VA treatment note indicated that his knee pain was moderate to severe and that it was worsening.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for higher ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

TDIU

Given that the outcome of the other claims on appeal could have an effect on the outcome of the TDIU claim, a decision on the TDIU claim will be deferred.  

Pertinent to all claims still on appeal, on remand, the AOJ should also obtain any outstanding VA treatment records dated after June 26, 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected disabilities.

2.  Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records dated after June 26, 2016.

3.  Request that the Veteran identify any non-VA healthcare provider who treated him for any acquired psychiatric disorder and/or his service-connected disabilities and, after obtaining any necessary authorization, obtain all identified records not previously of record.  

4.  Request the Veteran's service personnel records, as well as records of any in-service Mental Health Clinic treatment he may have received in 1981 and 1982.  

5.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The record should be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the record, the examiner is asked to accomplish the following:

a)  Identify all present acquired psychiatric disorders that meet the DSM-5 criteria.

b)  For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder had its onset in service.  In this regard, the relationship between any current disability, and the Veteran's in-service complaints concerning nervousness, his job situation, or other notable in-service behaviors should be discussed.  

c)  For each currently-diagnosed acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is caused by his service-connected disabilities.

d)  For each currently-diagnosed acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is aggravated by his service-connected disabilities.  If the examiner determines that there is aggravation, the examiner should state, to the best of his/her ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner should take into consideration all of the evidence of record, to include any post-service medical records, as well as any lay statements concerning his in-service experiences and post-service symptomatology, accepted medical principles, and objective medical findings.  

All opinions expressed should be accompanied by supporting rationale.

6.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral pes planus, bilateral hallux valgus, and bilateral knee disabilities. The complete record should be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted, and results should be provided in conformance with the applicable Diagnostic Codes.

With regard to his bilateral pes planus and bilateral hallux valgus, all symptoms relative to each disability should be set forth in detail.  

With regard to his bilateral knees, the examiner should conduct range of motion studies that should include testing for pain on both active and passive motion, and in weight bearing and non-weight bearing, if possible.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, and extension, at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

Finally, the examiner is asked to provide a full description of any functional effects that his service-connected bilateral pes planus, bilateral hallux valgus, and bilateral knee disabilities have on his activities of daily living, to include employment.

All opinions or findings provided should include an explanation for the bases for the opinion.

7.  Thereafter, and after any further development deemed necessary, readjudicate the appeal.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


